Citation Nr: 1001159	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-14 900	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 
20-percent disabling.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for arthralgias of 
multiple joints.

4.  Entitlement to service connection for carpal tunnel 
syndrome.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to 
August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

In her August 2004 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  She reiterated this request in another 
VA Form 9 since submitted in April 2005, specifying that she 
wants a video-conference hearing.  She again more recently 
reaffirmed that she wants this type of hearing in a January 
2007 statement.  And in an even more recent statement dated 
in November 2009, her representative pointed out she has not 
withdrawn this hearing request.

Consequently, since she is entitled to this hearing before 
deciding her appeal, see 38 C.F.R. § 20.700(a), this case is 
REMANDED for the following additional development and 
consideration:

Schedule the Veteran for a video-
conference hearing.  Notify her of the 
date, time and location of her hearing.  
Put a copy of this letter in her claims 
file.  If, for whatever reason, she 
changes her mind and elects not to have 
the hearing or fails to report for it 
on the date scheduled, then also 
document this in her claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


